Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of Palmerston Stock Agency, Inc for the quarter endedJuly 31, 2011, I, Ian Raleigh, Prinicpal Executive Officer and Chief Financial Officer ofthe Companyhereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q for the period ended July 31, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for the period ended July 31, 2011, fairly presents, in all material respects, the financial condition and results of operations of Palmerston Stock Agency, Inc. PALMERSTON STOCK AGENCY, INC. /s/ Ian Raleigh Ian Raleigh President, Chief Financial Officer, Principal Financial Officer, Principal Executive Officer, Principal Accounting Officer, Director Dated: September 19, 2011
